     Case 2:21-cv-00380-MHT-KFP Document 25 Filed 08/05/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JIMMY LEE ROBERTS,                        )
                                          )
        Plaintiff,                        )
                                          )          CIVIL ACTION NO.
        v.                                )            2:21cv380-MHT
                                          )                 (WO)
WALTON ENTERPRISES,                       )
                                          )
        Defendant.                        )

                                    OPINION

      Plaintiff           filed     this       lawsuit        asserting      a

nonsensical         claim.        This    lawsuit     is    now   before   the

court        on    the    recommendation       of     the    United   States

Magistrate Judge that plaintiff’s case be dismissed sua

sponte, without first granting plaintiff an opportunity

to file an amended complaint because amendment would be

futile.           Also before the court is plaintiff’s “Motion

to Vacate a Dismissal” (Doc. 24).                       Because plaintiff

seems    to        have   misunderstood        the    magistrate      judge’s

recommendation for dismissal as an order of dismissal,

the court construes plaintiff’s motion as an objection

to    the         recommendation         for   dismissal.          After   an
   Case 2:21-cv-00380-MHT-KFP Document 25 Filed 08/05/21 Page 2 of 2




independent and de novo review of the record, the court

concludes     that       plaintiff’s      objection       should       be

overruled   and    the    magistrate      judge’s     recommendation

adopted.

    An appropriate judgment will be entered.

    DONE, this the 5th day of August, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
